Citation Nr: 1124221	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tachycardia with palpitations, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for urinary tract disease, claimed as urinary tract infection and/or incontinence.

3.  Entitlement to service connection for a right shoulder disability, claimed as bursitis and/or degenerative joint disease.

4.  Entitlement to service connection for chronic respiratory problems, to include asthma, chronic obstructive pulmonary disease, and emphysema.

5.  Entitlement to service connection for lumbar disc disease, claimed as a residual of injury during active duty for training.




REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran, her husband, and her former husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and from December 1990 to April 1991, to include service in Southwest Asia during the Persian Gulf War, with additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of December 1994, August 1997, and December 1998.  

In November 1999, the Veteran withdrew appeals as to claims for service connection for irregular menstruation and blurred vision.  38 C.F.R. § 20.204.

The Veteran presented sworn testimony before a hearing officer at the RO in November 1999 and before a Veterans Law Judge in July 2005.  Because this Veterans Law Judge is no longer with the Board, the Veteran was offered the opportunity to attend another hearing before a Veterans Law Judge who would participate in the final decision on her appeal.  However, she did not respond to the Board's offer and has not subsequently requested the opportunity for such a hearing.  Thus, the Board will proceed to review her appeal, based upon the evidence currently of record.

The Board remanded the appeal in October 2005 and again in July 2008 for further evidentiary and procedural development.  Such development not having been fully completed, we regret the necessity for another remand of this long-delayed case.

The Board granted service connection for an acquired psychiatric disability in October 2005.  The RO granted service connection for lichen planus in October 2010.  As these grants represent a complete grant of each benefit sought, these issues no longer remain for appellate consideration.

The Veteran filed a claim for a total disability rating based upon unemployability in March 2006.  The RO has not yet performed an initial adjudication of this claim, most likely because that office is waiting for resolution of the issues on appeal.  However, we note that this claim remains pending.

The issues of entitlement to service connection for chronic respiratory problems, to include asthma, chronic obstructive pulmonary disease, and emphysema; and entitlement to service connection for lumbar disc disease, claimed as a residual of injury during active duty for training are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Tachycardia with palpitations developed during or after the Veteran's service in the Persian Gulf and became manifest to a degree of 10 percent disabling prior to 2011.

2.  The Veteran's claimed urinary problems developed after her service in the Persian Gulf, but none have become manifest to a degree of 10 percent disabling. 

3.  No other urinary disability, including abnormal frequency, infection, or incontinence is shown to be related to the Veteran's periods of active service.  

4.  Right shoulder bursitis was not incurred during service and degenerative joint disease of the right shoulder may not be presumed to have been incurred during service.


CONCLUSIONS OF LAW

1.  Service connection for tachycardia with palpitations is warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  Service connection for urinary tract disease, including urinary frequency, urinary tract infection and incontinence is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  Service connection for a right shoulder disability, to include bursitis and degenerative joint disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this case, the Veteran was provided with this information in letters issued in May 2002, prior to the most recent adjudications of her claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in an April 2006 letter.

During the November 1999 RO hearing, the Veteran testified that she had recently been granted disability benefits from the Social Security Administration (SSA), based upon "fatigue, weakness, and PTSD" [post-traumatic stress disorder] which precluded her from working.  The VA generally has a duty to consider the same evidence considered by SSA in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, given her sworn testimony that the SSA benefits were predicated upon disabilities not at issue here, the Board finds no reasonable possibility these records are relevant to the Veteran's remaining VA claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran's active and reserve service treatment records and VA medical records have been obtained and reviewed in support of the Veteran's claims.  Private medical evidence has been submitted and reviewed.  The Veteran, her husband, and her former husband have presented sworn testimony during two hearings on appeal.  The Veteran and her representative have presented numerous written statements in support of her claims.  The Veteran has been provided with multiple VA medical examinations pertinent to these claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  

A 'qualifying chronic disability' includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi- symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A 'medically unexplained chronic multi-symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

	Tachycardia with palpitations

The Veteran contends she initially experienced tachycardia with palpitations in Southwest Asia.  Her VA treatment records reflect an initial diagnosis in 1997, although she had complained of symptoms prior to that point.  She underwent successful ablation therapy at a private hospital in 2005, and this therapy resolved the problem.  During a July 2007 VA examination, she explained that although she occasional gets the feeling that a palpitation is about to start, she never gets them anymore, since the 2005 ablation therapy.  Following a records review and clinical examination of the Veteran, the VA examiner rendered the opinion that the Veteran's history of tachycardia was as likely as not related to her Gulf Service time.  The examiner explained that such a heart disability may be related to a pre-existing heart condition or may be idiopathic.  As there was no indication of a pre-existing cardiac condition prior to the Veteran's period of active service, the condition was likely idiopathic.

Although the RO has denied this claim on this basis that "tachycardia with palpitations" represents a diagnosis, the Board finds that the provisions of 38 C.F.R. § 3.317 are applicable to this claim.  Tachycardia is a cardiovascular sign or symptom such as those described in 38 C.F.R. § 3.317.  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98, 63 Fed. Reg. 56703 (1998).  In this case, the examiner's description of the disability as "idiopathic" is congruent with application of the undiagnosed illness presumption.

The Board holds that service connection for tachycardia with palpitations is warranted as presumed under law to have been related to the Veteran's service in Southeast Asia in support of the Persian Gulf War.  Initially, we observe that the disability became manifest before December 2011, as reflected in the Veteran's medical records.  Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7010, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia may be evaluated as 10 percent disabling.  Furthermore, the 2007 VA examiner has linked "idiopathic" tachycardia or dysrhythmia to the Veteran's service in the Persian Gulf arena.  Thus, the Veteran's tachycardia appears to meet all the criteria required for a grant of service connection under the provisions of 38 C.F.R. § 3.317.  The evidence thus supports the Veteran's claim and service connection for tachycardia with palpitations is granted.

As set forth above, however, the Veteran no longer has this disability, as it was cured by the 2005 ablation therapy.  Generally, a threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  The Court has defined an exception to this general rule, however, in McClain v. Nicholson, 21 Vet. App. 319 (2007).  Essentially McClain stands for the proposition that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim.  This interpretation is consistent with the provisions of 38 C.F.R. § 3.317 as well, in that undiagnosed "disabilities that have existed for 6 months or more . . . will be considered chronic."  38 C.F.R. § 3.317(a)(4).

In McClain, the Court provides an explanation as to how staged disability ratings, designed to reflect the actual impairment arising over time from a disability which has since resolved, are appropriate.  McClain, at 321.  Thus, in assigning a disability rating for the Veteran's tachycardia, the RO will be responsible for reviewing all relevant medical records to determine the level of impairment resulting from the disability at issue during the time period when the disability was present and the effective dates for each staged rating, to include identifying when the disability ceased to be manifest, following the 2005 ablation.  

	Urinary tract disease

Initially, the Board observes that the Veteran's claim for service connection for "urinary problems" is somewhat vague.  She asserts merely that she has had urinary problems since her tour of active duty in the Persian Gulf.  The active and reserve service treatment reports are negative for any complaints or problems involving her urinary system.  

Private treatment records dated in 1998 show that the Veteran participated in a medical treatment study where veterans who had been determined to suffer from Desert Storm Syndrome were treated with large doses of intravenous antibiotics in the attempt to improve complaints of fatigue, cognitive problems, etc.  Part of this study involved monitoring "an identified indolent bacteremia with indolent bacteriuria due to gram-positive, most of which are stunted in growth, and none of which will grow in the routine media used in virtually all hospitals."  

The report of the September 1998 general medical examination refers to occasional urinary "urgency," apparently meaning frequent urination.  

During the July 2005 Board hearing, the Veteran testified that the experienced incontinence; however, her medical records do not contain reference to complaints or treatment for incontinence.  

During a June 2010 VA examination, the veteran reported experiencing urinary frequency and urgency, and incontinence, but that she was not receiving any current medical treatment for these complaints.  The examiner rendered a diagnosis of mixed incontinence and opined that the condition was less likely than not caused by or the result of service.  The examiner explained that mixed incontinence is a combination of urge incontinence that happens for various reasons including the aging process, as well as stress incontinence typically in females after child bearing.  Furthermore, perimenopausal women show more signs due to the loss of estrogen and atrophy of the female genitalia.

Of these various urinary conditions, only the incontinence and the urgency could be described as chronic disabilities.  However, neither problem is shown to have been manifested during service and there are no contemporaneous complaints of either recorded anywhere in her claims file.  She first reported the problems many years after service and no medical nexus to service has been proffered.  

The Persian Gulf War presumptive provisions would appear to be applicable, as the private physician related bacteriuria to Persian Gulf War Syndrome in 1998.  Furthermore, this sort of vague symptomatology is the type of poorly-defined, undiagnosed disability specifically contemplated by the drafters of this legislation.  "The very essence of an undiagnosed illness is that there is no diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  

Governing regulation provides that urinary frequency as manifested by daytime voiding interval between two and three hours, or; awakening to void two times per night, is rated as 10 percent disabling.  38 C.F.R. § 4.115a.  Voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day is rated as 20 percent disabling, with no 10 percent rating provided under this schedule.  38 C.F.R. § 4.115a.  Urinary tract infection requiring long-term drug therapy with one to two hospitalizations per year and/or requiring intermittent intensive management is rated as 10 percent disabling.  38 C.F.R. § 4.115a.  

In this case, despite the voluminous medical and lay/anecdotal evidence contained in the Veteran's VA claims file, it does not appear that any of her various complaints were manifest to a degree of 10 percent, as measured by the VA rating schedule, at anytime during the lengthy appeal period, as the records do not reflect voiding of the frequency required, or a requirement for absorbent materials at all, or a urinary tract infection of the severity described in 38 C.F.R. § 4.115a.  Thus, the presumptions set forth in 38 C.F.R. § 3.317 are not for application as to the disability of irritable bowel syndrome, as a disability qualifying for the Persian Gulf presumption is required to have become manifest to a degree of 10 percent or more.  

There is no direct medical nexus of record linking either incontinence, urinary frequency, or any urinary tract infection to her tour of duty in Southwest Asia.  Despite the Veteran's contention that she has experienced "urinary problems" since her service in the Persian Gulf, the contemporaneous evidence of record does not support her subsequent assertion made in support of this claim, as her first reports of any such problems are dated many years later.

Although the Veteran is a nurse, and thus is entitled to present her own medical opinion, her contentions in this regard are too vague for the Board to accord significant probative value to her statements, given that her description of the claimed disability itself has varied so greatly over the years, and she provides no rationale or explanation whatsoever to support her belief that her urinary problems are related to her relatively brief period of active duty.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Black (Patrick) v. Brown, 10 Vet. App. 279 (1997).  Furthermore, she is not shown to have any particular expertise in genitourinary matters.  

With regard to the 1998 physician's diagnosis of a general "Desert Storm Syndrome," careful review of the records available show that he defined this syndrome as involving symptoms such as chronic, debilitating fatigue, cognitive and memory problems, depression, asthma, muscle and joint pain, fibromyalgia, headaches, episodes of tachycardia, rashes and skin eruptions, sleep disorder, diarrhea and weight gain."  The bacteriuria appears to be a laboratory finding designed to measure the efficacy of the large doses of antibiotics, rather than an infection which is directly linked to service.  In any case, there is no indication of any on-going chronic infection of the severity described in 38 C.F.R. § 4.115a.  

As to the Veteran's symptoms of incontinence, a VA examiner has attributed the symptoms to the aging process and to the Veteran's history of childbearing, rather than to her service in Southwest Asia.  Thus, direct service connection is not warranted for incontinence.  Presumptive service connection is not warranted either, as her incontinence is not shown to have manifested to a degree of 10 percent disabling as defined by the VA rating schedule.  

In sum, the Board holds that the preponderance of the evidence is against the Veteran's claim for service connection for urinary problems, to include abnormal frequency, infection, or incontinence, and service connection must be denied.  

	Right shoulder disability

Initially, we observe that service connection is currently in effect for "musculoskeletal pain, leg cramps, body twitching, paresthesias of hands, headaches, and irritable bowel symptoms," which is rated as fibromyalgia.  In this regard, right shoulder pain related to fibromyalgia or a fibromyalgia-type syndrome is already service-connected and she is already receiving compensation for pain in her right shoulder.  The following analysis applies only to that right shoulder symptomatology which may be attributed to bursitis and/or degenerative joint disease, exclusive of fibromyalgia.

On the medical history portion of a June 1991 general medical examination performed in connection with the Veteran's reserve service, she indicated that she was experiencing pain in her shoulder.  Upon clinical examination, however, her upper extremities were deemed to have been normal.  The report of a general medical examination for reserve purposes conducted in April 1994 similarly shows that her upper extremities were normal.  A May 1994 reserve physical profile restricted the Veteran's physical activities for 180 days on account of right shoulder bursitis.

A VA medical examination was performed in November 1994.  At that time, the Veteran related to the examiner that she had injured her right shoulder "while carrying gear in 1991."  Upon clinical examination, she had reduced range of motion of the right shoulder, as compared with the left shoulder.  An X-ray study of the right shoulder was interpreted as unremarkable.  The examiner rendered a diagnosis of chronic right shoulder pain secondary to a musculoskeletal-like syndrome.  

A June 1995 magnetic resonance imaging test of the right shoulder was interpreted as showing mild degeneration with no evidence of a labral tear involving either the anterior or posterior glenoid labrum.  An October 1995 hospitalization at Wright-Patterson Air Force Base yielded pertinent diagnoses of fibromyalgia and osteoarthritis.  

The report of a 1998 Physical Evaluation Board examination reflects the Veteran's history of having had chronic right shoulder pain, which she characterized as having undergone a reinjury in Saudi Arabia due to lifting sand bags and wearing field gear.  In February 1998, her commanding officer recommended that she be considered unfit for performance of her duties as a practical nurse and as a soldier in the Army Reserve in part because of her inability to lift or push related to her shoulder pain.   

The report of a September 1998 VA joints examination reveals "definite restriction of movement in both shoulder joints."  An X-ray study showed sclerosis on the left side with degenerative changes in the acromioclavicular joints.  The acromioclavicular joint on the right was narrowed but there was no fracture or dislocation.  The examiner rendered a diagnosis of degenerative changes in the shoulder joints with restricted movement.

An August 2006 VA examination report includes a diagnosis of right shoulder bursitis.  The report of an October 2007 VA examination reflects that the right shoulder bursitis had had its onset in 1990, that the condition was stable and that the Veteran was not having any current treatment for it.

Following a records review and clinical examination of the Veteran in June 2010, a VA examiner opined that degenerative disease of the right shoulder is as likely as not related to service overuse, based upon medical records which reflect right shoulder pain shortly after her discharge.  The examiner noted that the Veteran's age and lifestyle also affect osteoarthritis.  However, in an August 2010 addendum to the original report, the examiner clarified that the right shoulder bursitis is reflected only in reserve treatment and examination records, and not during active duty.  Therefore, the medical opinion was revised to say that the currently-shown degenerative disease cannot be medically linked to active duty.  

Careful review of the evidence of record yields the conclusion that service connection for right shoulder bursitis or degenerative joint disease is not warranted.  Although the Veteran reports injuring the shoulder during her active duty in Southwest Asia, there is no contemporaneous report of such an injury.  Indeed, she does not assert that the injury was of such severity as to require medical care at that time.  At other points, she reported having had problems with the right shoulder prior to her active duty in 1991, but that she believed her activities on active duty had aggravated the right shoulder.  However, because her upper extremities were deemed to have been normal upon clinical examination until 1994, when she was given a temporary physical profile during the course of her reserve duties, there is no independent confirmation of a shoulder injury or shoulder problem until 1994.  The fact that the June 1991 clinical examination was normal is particularly persuasive in our finding that the Veteran's right shoulder was normal following her 1991 period of active duty.  Given the absence of a contemporaneous record of an injury during the Veteran's brief period of active duty in 1991; the normal findings on examination in June 1991, after her discharge from active duty; the Board finds that no chronic right shoulder disability, other than fibromyalgia/musculoskeletal syndrome was incurred during her period of active service in 1991.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because we find that the shoulder was essentially normal until after the Veteran's period of active service, no analysis of aggravation of a pre-existing disability is necessary.

X-ray studies of the right shoulder were interpreted as normal or unremarkable for several years after the Veteran's active service.  As there is no diagnosis of arthritis until 1995 and no evidence of degenerative joint disease for several years after service, arthritis cannot be presumed under law to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This conclusion is buttressed by the opinion expressed in the August 2010 VA examination addendum.

Because service connection for right shoulder pain as related to fibromyalgia has already been granted under the provisions of 38 C.F.R. § 3.317, and because both bursitis and degenerative joint disease/arthritis are firm diagnoses, further analysis of this disability under the presumptions related to undiagnosed illnesses would be inappropriate.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability including bursitis and degenerative joint disease and the benefit sought must be denied.


ORDER

Service connection for tachycardia with palpitations is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for urinary tract disease, to include urinary frequency, urinary tract infection and incontinence is denied.

Service connection for a right shoulder disability, to include bursitis and degenerative joint disease is denied.


REMAND

Careful review of this case reveals several areas requiring further evidentiary development affecting the remaining issues which should be accomplished as to individual issues on appeal.  

      Chronic respiratory problems

The Veteran's claim for chronic respiratory problems rests upon several different theories of entitlement.  She asserts that her respiratory problems were caused by the inhalation of smoke and fumes from burning oil fires during the several months that she spent in Southwest Asia.  As she is a nurse, her opinion must be accorded some medical weight in this matter, although she is not shown to have particular expertise in pulmonary matters.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Black (Patrick) v. Brown, 10 Vet. App. 279 (1997).  Despite multiple prior remands, no medical opinion has been obtained as to the viability of this theory.  Therefore, upon remand, this theory of entitlement must be specifically addressed.  We note, however, her 1999 hearing testimony and contemporaneous VA medical evidence indicating that she had to leave her post-service job as a prison nurse on account of her sensitivity to pesticides used in the prison, indicating she had some post-service exposure to respiratory irritants in addition to in-service exposure.

However, review of the evidence of record raises another possible basis for entitlement.  In her early post-service medical records and initial submissions to the VA, she noted that while she had smoked for nearly twenty years in the past, she had quit smoking prior to her deployment on active duty in December 1990.  However, she took up the habit again during her deployment to Southwest Asia.  Subsequent medical records reflect attempts and failure to quit the habit.  Most recently, a January 2010 VA treatment record shows that she was still smoking.    The Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No. 105- 206, in pertinent part, prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 1103 and implemented at 38 C.F.R. § 3.300).  Section 1103 does not, however, affect veterans and survivors currently receiving benefits or veterans and survivors who filed claims on or before June 9, 1998.  In this case, since the claim was filed before June 9, 1998, the IRS Reform Act amendments are not applicable and the VA should consider the Veteran's claim on this basis.  The RO has not done so, however.

In this regard, two General Counsel Opinions apply if the claim for tobacco-related disability was filed prior to June 9, 1998, such as the case here.  Precedent opinions of the General Counsel are binding upon the Board under 38 U.S.C.A. § 7104(c).

In January 1993, VA's Office of General Counsel held that direct service connection of disability may be established if the evidence establishes that injury or disease resulted from tobacco use in line of duty in the active military, naval, or air service. The General Counsel issued a clarification to his opinion in the same month it was issued and stated that the opinion does not hold that service connection will be established for a disease related to tobacco use if the Veteran simply smoked in service. Rather, the opinion holds that any disability allegedly related to tobacco use which is not diagnosed until after service would not preclude establishment of service connection.  However, it must be demonstrated that the disability resulted from use of tobacco during service, and the possible effect of smoking before or after service must be taken into consideration.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

In addition, in May 1997, the VA General Counsel issued another opinion concerning claims for disability or death due to nicotine dependence caused by in-service tobacco use.  The General Counsel indicated that where is also evidence of tobacco use after discharge from service, the two principal questions which must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are:  (1) whether the Veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability or death occurring after service.  If these questions are answered in the affirmative, service connection for the disability or death is warranted on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In the May 1997 General Counsel Opinion discussed above, it was noted that in a May 5, 1997 memorandum, the Under Secretary for Health, relying upon the criteria set forth in VAOPGCPREC 67-90, stated that nicotine dependence may be considered a disease for VA compensation purposes.  The General Counsel made the following statement:  assuming the conclusion of the Under Secretary for Health that nicotine dependence may be considered a disease for compensation purposes is adopted by adjudicators, secondary service connection may be established, under the terms of 38 C.F.R. § 3.310(a), only if a Veteran's nicotine dependence, that arose in service, and resulting tobacco use may be considered the proximate cause of the disability or death which is the basis of the claim.  VAOPGCPREC 19-97.

For claims alleging secondary service connection for a current disease on the basis of nicotine dependence acquired in service, the claimant must provide medical evidence of a current disability, medical evidence that nicotine dependence arose in service, and medical evidence of a relationship between the current disability and the nicotine dependence.  Medical evidence tending to show that nicotine dependence arose in service may consist of a current diagnosis of nicotine dependence along with a physician's opinion with respect to that dependence having originated in service.  

Thus, remand is required to obtain a medical opinion as to the Veteran's claim of direct incurrence due to the inhalation of smoke and fumes during active service in Southwest Asia, and a remand is also required to allow the RO to perform an initial review as to whether the Veteran's tobacco use and nicotine dependence may be considered the proximate cause of her current pulmonary disabilities.

      Lumbar disc disease

Medical records reflecting an injury to the Veteran's back in August 1988 during the course of her duties during active duty for training are of record.  Although the VA has been unable to confirm the Veteran's complete dates of duty for training, the Board finds that the medical records themselves provide adequate evidence of her training status at the time of the injury, as the records indicate that the injury occurred in the line of duty, during an active duty for training exercise in West Virginia which began August 6, 1988, and ended August 20, 1988.  The records reflect that she was participating in a training exercise involving an injured paratrooper at a paratrooper drop zone and developed left sided sciatica after lifting a loaded litter.  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Although the Veteran's contentions regarding her back problems have been consistent throughout the lengthy appeal period, no medical opinion as to whether her currently-shown lumbar disc disease is likely related to this particular incident has been obtained.  It does not appear that any of the physicians who have reviewed her records have looked at the service treatment records reflecting this particular incident so as to render an informed nexus opinion.  This oversight should be remedied upon remand.

As the veteran reports that she continues to receive VA medical care, her VA medical records should be updated for the file as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Chillicothe VA Medical Center and related clinics subsequent to June 2010 for inclusion in her claims file.

2.  The veteran should be afforded a VA examination by a physician with expertise in disorders of the pulmonary system to identify any nexus between the Veteran's several months of service in Southwest Asia and her currently-shown asthma, chronic obstructive pulmonary disease, and emphysema.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to identify, to the extent possible, the etiology of each pulmonary disorder found, to include discussion of the various factors reflected in the record of smoke/fume exposure in Southwest Asia, her on-and-off smoking history, and post-service exposure to pesticides.  All opinions rendered should be expressed in terms of whether is it more, less, or equally likely that each factor caused or contributed to her current pulmonary disabilities.  The complete rationale for each conclusion reached should be fully explained.

3.  The veteran should be afforded a VA examination by a physician with expertise in spinal disorders and/or neurologic disorders to identify whether the August 1988 back injury is likely related to the Veteran's currently-shown lumbar disc disease.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the records reflecting the August 1988 injury (contained in a service treatment record envelope in volume 2 of the Veteran's claims file) and her subsequent treatment records to trace, to the extent possible, the course and development of her current back problem(s).  All opinions rendered should be expressed in terms of whether is it more, less, or equally likely that the 1988 injury caused or contributed to her current lumbar spine disability(ies).  The complete rationale for each conclusion reached should be fully explained.

4.  After the development requested above has been completed, the RO should again review the record.  Any evidentiary and/or procedural development pertaining to smoking-related disabilities arising from any identified nicotine dependence should be accomplished at this point, as should any additional evidentiary development which may become apparent.  The RO should then perform an initial consideration of service connection for chronic respiratory problems based upon this theory of entitlement, in addition to reviewing the remaining matters on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


